Order entered July 18, 2017




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-00788-CV

                              IN RE RONALD W. RIDDLE, Relator

                  Original Proceeding from the 291st Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. F03-01132

                                              ORDER
                          Before Justices Lang-Miers, Evans, and Stoddart

        Based on the Court’s opinion of this date, we DENY relator’s petition to the extent it

requests this Court to direct the trial court to rule, and we DISMISS relator’s petition for want of

jurisdiction to the extent it seeks a writ directing the district clerk to take any actions.


                                                         /s/    ELIZABETH LANG-MIERS
                                                                JUSTICE